Order entered November 26, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01499-CV

                              IN RE PAUL JACOBS, Relator

                Original Proceeding from the 296th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 296-54735-2014

                                          ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of habeas

corpus. We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE